Order filed December 6, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00854-CV
                                    ____________

                               J. WILSON, Appellant

                                          V.

                 AMERICAN EXPRESS BANK FSB, Appellee


                On Appeal from County Civil Court at Law No. 3
                             Harris County, Texas
                       Trial Court Cause No. 1072166

                                     ORDER
      The notice of appeal in this case was filed October 17, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before December 16, 2016. See Tex. R. App. P. 5. If appellant
fails to timely pay the fee in accordance with this order, the appeal will be dismissed.

                                    PER CURIAM